DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Patent Application No. 16/818,344 filed March 13, 2020 which is a continuation of Patent Application No. 15/638,654 filed June 30, 2017.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/20/22, 6/9/22, 6/27/22 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Since claim 2 is a Markush type claim, selections can be made that do no select a performance parameter thus claim 3 is indefinite. Alternatively the same issue applies to claims 4 (maintenance schedule), 10, 11, 17 and 18. 
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US20180143792A1) hereinafter Chau in view of Sakura et al. (US20030142351A1) hereinafter Sakura.

Regarding claims 1, 8, 15. Chau teaches method for managing a fleet of devices, the method comprising:
obtaining, from a first workflow device, device information comprising at least information pertaining to device performance associated with the first workflow device (¶0023 see where the status of a plurality of printers on a network may be monitored. For example, status module 211 may monitor the status of printers 231-236. Status module 211 may monitor the status of the printers by receiving periodic status updates from printers 231-236 or from a computer program external to printers 231-236 that is responsible for tracking the status of the printers.);
comparing the device performance with expected device performance to determine a remaining life of the first workflow device (¶0023 see  status may include various information, such as consumable status (e.g., amount of ink and/or paper remaining), mechanical status (e.g., whether there is a mechanical issue with the printer that may prevent it from performing a print job, such as a paper jam or a particular function that is not currently working), printer job status (e.g., the number of jobs being processed by the printer), and network connectivity status (whether the network connection to the printer is up, overloaded, etc.).. may determine that a first printer responsible for a print job is not suitable for processing the print job. The first printer may be determined to be unsuitable for processing the print job for various reasons related to the printer's status. For example, assume that a user of computer 241 has sent a print job to printer 231. Network controller 210 (e.g., via status module 211) may determine that printer 231 is not suitable for processing the print job based on printer 231's status information. For instance, printer 231 may not have enough ink or paper to process the print job to completion);
based on the remaining life of the first workflow device, transmitting configuration data to configure a second workflow device on a device network by causing an installation of at least one of a firmware, a software, or an application on the second workflow device (¶0025 see select a second printer to process the print job); and
assigning a job from the first workflow device to the second workflow device (¶0025 see  select a second printer to process the print job. The printer may be selected based on various criteria, such as the location of the printer).
Chau teaches based on the remaining life of the first workflow device, transmitting configuration data to configure a second workflow device on a device network (¶0025 see select a second printer to process the print job)
Chau does note explicitly teach causing an installation of at least one of a firmware, a software, or an application on the second workflow 
Sakura however in the same field of computer networking teaches causing an installation of at least one of a firmware, a software, or an application on the second workflow (¶0032 if a print system according to this embodiment. Client computers 101 and 102 are connected to a network printer 103 via a computer network 104. A printer driver for controlling the network printer 103 is installed in each of the client computers 101 and 102. Updateable firmware is installed in the network printer 103, and can be updated by transferring new firmware from the client computer 101 or 102)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the redirection of print jobs of Chau and the teachings of updating printer software of Sakura to combine the teachings such that Chau can update the firmware of printers close to the user or their printer group to ensure the job requirements are met. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so would reduce the burden the user to find another printer and/or change the job requirements.

	Further regarding claim 8:  Chau teaches a system for managing a fleet of devices, the system comprising: a processor: a non-transitory memory comprising program code, the non-transitory memory and the program code configured to, with the processor (¶0036 and 0037),
Further regarding claim 15: Chau teaches computer program product for managing a fleet of devices, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein (¶0014 see the machine-readable storage medium can be computer-readable and non-transitory ¶0037)
Regarding claims 2, 9, 16. The already combined references teach the method according to claim 1, wherein the device information is associated with at least one of a maintenance schedule of the first workflow device, a performance parameter of the first workflow device, a failure rate of the first workflow device, or a device uptime of the first workflow device (Chau ¶0023 see the status of a plurality of printers on a network may be monitored. For example, status module 211 may monitor the status of printers 231-236. Status module 211 may monitor the status of the printers by receiving periodic status updates from printers 231-236 or from a computer program external to printers 231-236 that is responsible for tracking the status of the printers. The status may include various information, such as consumable status (e.g., amount of ink and/or paper remaining), mechanical status (e.g., whether there is a mechanical issue with the printer that may prevent it from performing a print job, such as a paper jam or a particular function that is not currently working), printer job status (e.g., the number of jobs being processed by the printer), and network connectivity status (whether the network connection to the printer is up, overloaded, etc.)).
Regarding claims 3, 10, 17.  The already combined references teach the method according to claim 2, wherein the performance parameter comprises an output quality, a productivity, an uptime, a cost efficiency, a specification targets and a control limit (Chau ¶0023 see  such as consumable status (e.g., amount of ink ie bad output quality and/or paper remaining), mechanical status (e.g., whether there is a mechanical issue with the printer that may prevent it from performing a print job, such as a paper jam or a particular function that is not currently working), printer job status (e.g., the number of jobs being processed by the printer), and network connectivity status (whether the network connection to the printer is up, overloaded, etc.).).
Regarding claims 5, 12, 19. The already combined references teach the method according to claim 1, further comprising:
selecting the second workflow device amongst one or more standby workflow devices based at least in part on a location of the second workflow device, wherein the location of the second workflow device is nearest to a location of the first workflow device; and transmitting the configuration data to the second workflow device (Chau ¶0009 see second printer may be selected based on various criteria, such as the location of the second printer (i.e., ensure that the second printer is within some vicinity of the user's location or the location of the first printer), capabilities of the second printer, status of the second printer, and the like. [configuration information is interpreted as the print job itself]).
Regarding claims 6, 13. The already combined references teach the method according to claim 5, wherein the configuration data is automatically or manually transmitted from the first workflow device to the second workflow device (Chau ¶0032 see method 150 may identify a network device to which the mobile device is connected. For example, mobile device printing module 217 may identify network device S4. At 153, method 150 may select a printer within a vicinity of the network device, For example, mobile device printing module 217 may request that printer selection module 212 select a printer within the vicinity of network device S4. Printer selection module 212 may select printer 236, since printer 236 is connected to (and thus within the vicinity of) network device S4. At 154, method 150 may generate a flow table modification message to direct a network flow corresponding to the print job to the selected printer. For example, mobile device printing module 217 may cause flow table module 213 to generate a flow table modification message to direct a network flow corresponding to the print job to printer 236. For example, the flow table modification message may instruct that a flow entry be created that will match to packets in the network flow and cause the IP address of printer 236 to be added as the destination address in the packets. [selecting and sending to printer is interpreted as sending the configuration data to the second printer]).
Regarding claims 7, 14, 20.  The already combined references teach the already combined references teach the method according to claim 1, wherein the job is assigned to the second workflow device based on detection of an event, wherein the event is associated with at least one of a failure of the first workflow device, a scheduled downtime of the first workflow device, a production requirement, a loss of connectivity with the first workflow device, or a user input (Chau ¶0023 see the status of a plurality of printers on a network may be monitored. For example, status module 211 may monitor the status of printers 231-236. Status module 211 may monitor the status of the printers by receiving periodic status updates from printers 231-236 or from a computer program external to printers 231-236 that is responsible for tracking the status of the printers. The status may include various information, such as consumable status (e.g., amount of ink and/or paper remaining), mechanical status (e.g., whether there is a mechanical issue with the printer that may prevent it from performing a print job, such as a paper jam or a particular function that is not currently working), printer job status (e.g., the number of jobs being processed by the printer), and network connectivity status (whether the network connection to the printer is up, overloaded, etc.).).

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chau- Sakura further in view of Cudak et al. (US20140185078A1) hereinafter Cudak.
Regarding claims 4, 11, 18.  Chau-Sakura teach the method according to claim 2, 
Chau-Sakura does not explicitly teach wherein the maintenance schedule of the first workflow device is determined based on the device uptime and the performance parameter to avoid potential future failure of the first workflow device
Cudak however in the same field of computer networking teaches wherein the maintenance schedule of the first workflow device is determined based on the device uptime and the performance parameter to avoid potential future failure of the first workflow device (¶0047 see the printer job destination program 400 determines to change or update the maintenance schedule to restock sheets of paper within printer devices 130 and 140 at lunchtime and at the end of the workday to minimize downtime and optimize the consumption of the consumable resources of printer devices 130 and 140 [Uptime is interpreted as time to change the device so it is up during most working hours ie downtime can be lunch and performance parameter here is seen as consumable resource ie ink or paper])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the redirection of print jobs of Chau-Sakura and the Cudak for maintaining a maintenance schedule for printers to combine the teachings such that Chau-Sakua can determine when to transfer jobs to other printers. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so would reduce the downtime of a print job being completed by ensuring the job is moved to another printer per the schedule.

Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449